DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Remarks/Arguments

Applicant’s arguments have been fully considered but are not persuasive for following reason:

Re: Prior art rejection
Applicant argued in substance that the amended claim limitation is not taught by prior art.

Examiner respectfully disagrees because provisional application 61496934, page 11, Table A.3 shows multiple virtual candidates; given that the duplicate candidates are not wanted {para 37, 43 of Zhou and para 22 of Su}, it is obvious that the candidates, hence the virtual candidates, are different from each other.

Applicant further argued in substance that the Prior art does not teach repeatedly adding, a third candidate to the candidate list until a number of the plurality of candidates in the candidate list reaches a maximum number, the third candidate being derived based on a motion vector used for coding a third block within a second collocated picture different from the current picture.

Examiner respectfully disagrees, because Zhou, specifically page 11, Table A.3 of provisional application 61496934 teaches this limitation as follows


Zhou teaches repeatedly adding, a third candidate to the candidate list[(virtual candidate; para 56, 54)] until a number of the plurality of candidates in the candidate list reaches a maximum number [(page 11, Table A.3 of provisional application 61496934; indicates virtual candidates are added until it reaches maximum list  )]  , the third candidate being derived based on a motion vector used for coding a third block within a second collocated picture different from the current picture[(Virtual candidate is any high-priority MVP candidates that already exist in the list (page 10 & 11 of provisional application 61496934) motion vector of collocated block is taught by this definition (see number 3 in Figure 1. & page 10 of the provisional application. Please note as claimed, the second collocated picture is different from the current picture but not necessarily different from the first collocated picture, see claim 7 for further evidence)] . 

And, in the same/related field of endeavor, Su teaches the third block being different from the second block [(Su teaches candidate motion vectors at the co-located block in the frame preceding the current block {claimed second block}  and candidates in the frame preceding the current block spatially offset from the co-located block {claimed third block})] 

Also with respect to claim 8 and 9 Zhou teaches at least two third candidates are added to the candidate list, each as the third candidate [(page 11, Table A.3 of provisional application 61496934; indicates two virtual candidates are added)].
Therefore applicant arguments are not persuasive. 

Re: Double patenting rejections
On applicant’s request (given that non-statutory double patenting rejection is not the only rejection stand) further analysis of non-statutory double patenting rejection has been held in abeyance, as applicant agreed it will be addressed, such as filing terminal declaimer, if allowable subject matter is found. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou in view of Su.
As to Claim 1  Zhou teaches a moving picture decoding [(para 8)]  method for calculating a motion vector predictor to be used when decoding a motion vector of a current block, the moving picture decoding method [(para 39-40)]  comprising: 
generating a candidate list that includes a plurality of candidates each of which is a candidate for the motion vector predictor[(Fig. 9A. 0B, para 40)] ; 
decoding, as a decoded index, a coded index corresponding to a candidate, the candidate being one of the plurality of candidates and including a corresponding motion vector predictor[(para 92, 8)] ; and 
selecting, based on the decoded index, the corresponding motion vector predictor to be used for decoding the motion vector of the current block from among a plurality of motion vector predictor candidates, the plurality of motion vector predictor [(para 136)] , wherein the generating includes: 
adding, when a motion vector used for coding a first block spatially adjacent to the current block in a current picture is useable for coding the current block, one or more first candidates to the candidate list, the one or more first candidates being derived based on the motion vector used for coding the first block [(para 40-41, available spatial MVP candidate, Fig.3)] ; 
adding a second candidate to the candidate list, the second candidate being derived based on a motion vector used for coding a second block within a first collocated picture different from the current picture[(para 42, available temporal/collocated MVP candidate, Fig.3)] ; and 
adding, a third candidate to the candidate list[(virtual candidate; para 56, 54)] until a number of the plurality of candidates in the candidate list reaches a maximum number [(page 11, Table A.3 of provisional application 61496934; indicates virtual candidates are added until it reaches maximum list  )]  , the third candidate being derived based on a motion vector used for coding a third block within a second collocated picture different from the current picture[(Virtual candidate is any high-priority MVP candidates that already exist in the list (page 10 & 11 of provisional application 61496934) motion vector of collocated block is taught by this definition (see number 3 in Figure 1. & page 10 of the provisional application. Please note as claimed, the second collocated picture is different from the current picture but not necessarily different from the first collocated picture, see claim 7 for further evidence)] . 
wherein, in the adding of the third candidate, each third candidate is newly added to the candidate list and has a value different from each other candidate in the candidate list.[(see provisional application 61496934 { page 11, Table A.3 shows multiple virtual candidates}; given that the duplicate candidates are not wanted {para 37, 43 of Zhou and para 22 of Su}, it is obvious that the candidates hence the virtual candidates are different from each other )] 

Zhou may not explicitly shows that the third block being different from the second block

However, in the same/related field of endeavor, Su teaches the third block being different from the second block [(Su teaches candidate motion vectors at the co-located block in the frame preceding the current block {claimed second block}  and candidates in the frame preceding the current block spatially offset from the co-located block {claimed third block})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the 


Zhou additionally teaches with respect to Claim 2. The moving picture decoding method according to claim 1, wherein the one or more first candidates each have a smaller index value than the second candidate[(Figure.A.2 & Figure 1. and page 10; the spatial MVP candidate 1 & 2 has lower index than the collocated candidate 3)] . 

Zhou additionally teaches with respect to Claim 3. The moving picture decoding method according to claim 2, wherein the second block or the third block is adjacent to a collocated block, the collocated block being collocated with the current block[(page 2 and Figure1 H3)] . 

Zhou additionally teaches with respect to Claim 4. The moving picture decoding method according to claim 2, wherein the second block is located in a certain area of the first collocated picture or the third block is located in a certain area of the second collocated picture. [(page 2 and Figure1 H3)] . 


Zhou additionally teaches with respect to Claim 5. The moving picture decoding method according to claim 1, wherein the second block or the third block is adjacent to a collocated block, the collocated block being collocated with the current block. [(page 2 and Figure1 H3)] . 

Zhou additionally teaches with respect to Claim 6. The moving picture decoding method according to claim 1, wherein the second block is located in a certain area of the first collocated picture or the third block is located in a certain area of the second collocated picture. [(page 2 and Figure1 H3)] . 


Zhou additionally teaches with respect to Claim 7. The moving picture decoding method according to claim 1, wherein the second collocated picture is the first collocated picture. [(the collocated candidates 3 and the virtual candidates based on those are from same collocated picture. page 2 and Figure1 H3)] . 

Zhou additionally teaches with respect to Claim 8. The moving picture decoding method according to Claim 1, wherein at least two third candidates are added to the candidate list, each as the third candidate [(page 11, Table A.3 of provisional application 61496934; indicates two virtual candidates are added)].

Regarding Claim 9. Please see analysis of claim 1 and 8 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 

Re: Double patenting rejections
On applicant’s request (given that non-statutory double patenting rejection is not the only rejection stand) further analysis of non-statutory double patenting rejection has been held in abeyance, as applicant agreed it will be addressed, such as filing terminal declaimer, if allowable subject matter is found. Until then, the claims should be considered as being rejected under no statutory double patenting rejection as analyzed in the previous office action modified by the modified prior art analysis.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486